The plaintiff in error, hereinafter called the defendant, was convicted on a charge of assault with intent to commit rape, and was sentenced to imprisonment in the penitentiary for a term of five years. Motion for new trial was filed, considered, and overruled, exceptions duly saved, and the case appealed to this court. Petition in error and case-made were filed in this court on November 12, 1927. Under the rules of this court, where an appeal is not supported by brief, it is assumed the appeal has been abandoned or is without merit. The court will examine the record and see whether or not any fundamental or prejudicial errors were committed by the trial court.
The testimony on behalf of the state tends to show that the defendant, conjointly with Elmer Ridenhour, Jake Furnish, Floyd Gibson, and Minnie Williamson, induced the prosecuting witness, Rita Marical, to leave her home and drive with them in a car; that, after they had driven out on the highway a certain distance, they turned off on a byroad; and that the prosecuting witness was assaulted and fought and screamed and hollowed until passersby on the highway heard her screaming and went to her rescue, when the parties assaulting her fled from the scene of the trouble.
An examination of the record discloses a state of facts brutal in their nature. We feel that the defendant in this case is very fortunate that he got off with the light sentence imposed on him by the court.
We have carefully read the record and find that the information charges an offense; that the evidence is sufficient to sustain the judgment. The court properly instructed *Page 343 
the jury as to the law, and that the defendant was accorded a fair and impartial trial.
Finding no prejudicial or fundamental errors in the record, the judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.